Citation Nr: 1715974	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-27 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967 and from December 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In pertinent part, the July 2010 rating decision granted entitlement to service connection for anxiety disorder and assigned an initial rating of 30 percent effective April 10, 2008; the Veteran disagreed with the initial rating assigned.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was remanded by the Board in January 2015 for further development.

Since the issuance of the February 2016 supplemental statement of the case, the Veteran and his representative have submitted statements and waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  

In a March 2017 appellate brief, the Veteran's representative noted the Veteran was service-connected for foot epidermophytosis and recognized that an increased rating claim for that disability was not before the Board.  As an increased rating claim for foot epidermophytosis is not currently before the Board and the AOJ has not considered or adjudicated the claim in the first instance, the Board refers the claim to the AOJ.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The Veteran's anxiety disorder is manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity; however, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood was not shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for anxiety disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

With regard to the Veteran's initial rating claim, this appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, VA treatment records, and an appellate brief have been associated with the evidentiary record.

The record suggests that the Veteran received supplemental security income (SSI) for benefits from the Social Security Administration (SSA) in April 2015.  See April 2015 VA examination.  The record does not, however, reflect that the Veteran received social security disability income (SSDI) or applied for the benefits.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is that as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  The Veteran does not indicate that the SSI records would be relevant to this claim of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder and the evidence of record does not indicate the Veteran is receiving disability benefits from SSA.   As such, the Board concludes that the evidentiary record does not establish a reasonable possibility that there are SSA records relevant to the claim on appeal, and it is not necessary to attempt to obtain them before reaching a decision in this matter.

In the January 2015 remand, the Board instructed the AOJ to obtain any outstanding VA treatment records for the Veteran's anxiety disorder since March 2010, notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his psychiatric disorder, and schedule the Veteran for a psychiatric examination and subsequent opinion to determine the extent and severity of his anxiety disorder as well as the impact of that disability on his occupational functioning and daily activities.  

In response to the Board's remand, VA obtained the Veteran's psychiatric treatment records from the Gainesville VA Medical Center (VAMC) evidencing treatment from March 2010 to May 2010.  Further, VA satisfied the notice directive by mailing the Veteran a December 2015 letter explaining additional evidentiary options to help substantiate his claim.  In response to the letter, the Veteran and his representative sent a February 2016 statement and March 2017 appellate brief to further develop his claim.  

Further, in the January 2015 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected anxiety disorder; in April 2015, the Veteran was afforded a new VA examination.  The April 2015 examination report is thorough; it discusses the clinical findings and the Veteran's reported history and symptoms, as well as the effects of the Veteran's anxiety disorder on his daily living and his occupational functioning.  Further, the medical examiner estimated the Veteran's Global Assessment of Functioning (GAF) score was between 60 and 65.  Accordingly, the Board concludes there has been substantial compliance with its remand instructions, and the examination report is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the association of the Veteran's updated treatment records with the evidentiary record, VA's January 2015 letter to the Veteran, the April 2015 VA examination and report, the subsequent readjudication of the claim in February 2016 based upon all the evidence of record, and the February 2016 document waiving AOJ review of the evidence associated with the record since the February 2016 supplemental statement of the case, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

II.  Increased Rating  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making disability ratings.  38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. §4.126.  

The Veteran's service-connected anxiety disorder is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under Diagnostic Code 9400, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400 (2016).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 426 (2002).

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM).  See 38 C.F.R. §4.130.  As such, the diagnosis of a mental disorder should conform to the DSM.  See 38 C.F.R. §4.130(a).  Effective August 4, 2014, VA amended the portion of its Rating Schedule dealing with mental disorders and its adjudication regulations to, in part, remove outdated references to the Fourth Edition of the DSM (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  Because the RO certified the Veteran's appeal to the Board in 2012, this claim is governed by the DSM-IV.

Under the DSM-IV, diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but suggests the Veteran functions pretty well, and has some meaningful interpersonal relationships.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2015).
The Board initially notes that, in addition to anxiety disorder, diagnoses of other nonservice-connected mental disorders are of record, to include posttraumatic stress disorder (PTSD) and depression.  See, e.g., September 2011 VA treatment record; March 2011 VA treatment record.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and a nonservice-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Notably, in this case, the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's nonservice-connected mental disorders and those caused by his service-connected anxiety disorder.  Resolving all doubt in the Veteran's favor, for the purposes of this decision, the Board will consider all of the Veteran's mental health symptoms to be related to his service-connected anxiety disorder in the adjudication of this claim.  Further, like anxiety disorder, the non-service connected disabilities listed above are rated according to the general rating formula for mental disorders.  Given that the Veteran is service-connected for anxiety disorder and the Veteran does not suffer prejudice by excluding the other diagnostic codes, 9400 is the appropriate rating code in this case.   

After reviewing the evidence of record as a whole, to include the Veteran's VA treatment records, his VA examination reports, and the lay statements of record, the Board finds that a disability rating in excess of 50 percent, but no higher, is warranted.

The Veteran was afforded a VA examination in April 2015.  As a result of the examination, the provider diagnosed an unspecified anxiety disorder in the Veteran and listed chronic pain as a medical diagnosis relevant to the understanding or management of the mental health disorder.  After reviewing the file and examining the Veteran, the examiner opined that the Veteran's mental health disorder contributed to his occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

At the examination, the Veteran reported that he lived with his wife and 30 year-old daughter.  He reported relating well with them; he also reported spending time with family and church members regularly.  The Veteran spent his time doing activities with his church and housework, but reported reduction in activities related to his foot pain.  Otherwise, the Veteran did not report any impairment in his daily activities.  Further, the Veteran retired in 2008 from a paper mill where he worked for over 30 years.  

The Veteran also reported having sleep impairment and took psychiatric medication intermittently as it caused him to feel groggy.  He averred that he experienced nightmares when triggered by a war movie or talking about military traumas.  Specifically, the Veteran reported experiencing nightmares approximately 3 times in April 2015.  He experienced anxiety "most of the time" and depressed mood almost everyday" related to completing tasks and meeting responsibilities.  He also reported being very active in his church and described it as a coping mechanism.  Importantly, the Veteran reported intermittent anger and irritability related to feeling overwhelmed with church related responsibilities; he also managed difficulty concentrating by writing tasks down.  

The April 2015 examination also delved into the Veteran's psychiatric symptoms.  Specifically, the Veteran experienced depressed mood, anxiety, and chronic sleep impairment.  Behaviorally, the Veteran was alert and oriented in all spheres.  He was casually dressed and adequately groomed.  Overall, the Veteran was calm during the interview and made good eye contact.  The Veteran's speech was fluent, adequately organized and of normal volume, rate, and tone.  His thinking was linear and there was no evidence of psychosis and affect was euthymic.  On that day, the Veteran denied any current thoughts of suicide or homicide.  His cognitive functioning was intact; his insight, judgment, and impulse control appeared adequate.   

Based on the record and examination of the Veteran, the examiner opined that the Veteran's estimated GAF score was between 60 and 65.  Further, the examiner reasoned that the Veteran's current church responsibilities contributed to the Veteran's anxiety.  Importantly, the Veteran did not report significant impairment in completing his tasks related to his mental health concerns.  Rather, the examiner stated that it is likely that the Veteran's symptoms would cause mild impairment in occupational tasks due to difficulty concentrating and maintaining a regular schedule.  

The Veteran's symptoms have been consistent throughout the appellate period.  Specifically, the Veteran received treatment for his mental health problems through VA from at least July 2009 to April 2015.  In a March 2010 treatment record, the Veteran was prescribed citalopram to treat his depression.  He was prescribed the drug consistently for at least 5 years and exacerbated his anxious and depressed symptoms when he did not take the medication.  See, e.g., February 2015 treatment record.  The Veteran also took Ambien for his chronic sleep problems.  Id.  In March 2011, the Veteran's treating mental health professional marked "depression" as an impression because the Veteran cited "little interest or pleasure in doing things several days.  He also [felt] down, depressed, or hopeless more than half the days."   A few months later, the Veteran was found to exhibit nightmares, depression, social withdrawal, and a sad mood.  See September 2011 VA treatment record.  On at least two occasions, the Veteran's PTSD screen test came out positive because he exhibited symptoms such as nightmares, trying hard not to think about his service or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily startled, and felt numb or detached from others, activities, or his surroundings.   See May 2013 VA treatment record.  Further, in November 2012, the Veteran explained that he had not been sleeping well, felt depressed, that he "did not fit in," and that he experienced problems with a new church leader.  

While treated at VA he received GAF scores ranging from 50 to 60.  See, e.g., September 2011 VA treatment record.  As stated above, a GAF score of 50 indicates serious psychological symptoms while those between 51 and 60 are indicative of moderate symptoms.  

In January 2012, VA treatment records indicate that the Veteran reported left foot pain as a 6 out of a possible 10. This increased to 7 out of 10 in May 2012.  Less than three years later, the Veteran self-reported his pain level at 4 or greater.  
Most importantly, the Veteran has at times ruminated over his mortality.  In February 2016, the Veteran stated that "[t]hese last couple of years has been riddled with pain and suffering things no one else knew but me."  Further he states that "[s]ometimes I think about suicide.  [I] even dream about it.  But I still have trouble sleeping without taking pills.  No one wants to hear about a person's troubles so many times I just keep it to myself."  A year earlier, the Veteran stated that he has "been suffering from anxiety and depression for over 40 years...[when] night comes and I am alone by myself.  There have been many sleepless nights, dealing with anxiety and depression."  February 2016 Veteran statement.  He also noted that he "feel[s] uncomfortable, nervous, and scared when asked to speak in public."  Finally, he asserted that he "[knew he didn't] have much more time on this Earth." Id.

The evidence in this case warrants a rating increase to 50 percent, but not higher.  As a lay person, the Veteran is competent to report symptoms he experiences such as pain, but he lacks the medical training and expertise to provide a complex medical opinion such as assessing the extent of his anxiety disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, the Board finds that in this case, the Veteran's competent lay statements are corroborated by his consistent reports to VA treatment providers throughout the years.  The Veteran's GAF scores, coupled with his suicidal thoughts, consistent depression/pain reports and conflicts with some church members warrant an increase to 50 percent.  In contrast, the record does not contain evidence of total social and occupational impairment or deficiencies in most areas, as the Veteran still maintains a relationship with his wife, daughter, and church group.  He was "enjoying retirement" as of March 2010.  See March 2010 VA treatment record.  Thus, the evidence does not warrant an increased rating to 70 or 100 percent.

Accordingly, the Board finds that the Veteran has been able to maintain friendships with at least one to three people throughout the appeal period and participated in a church group despite some conflict on at least one occasion.  Thus, the evidence of record does not indicate the Veteran is unable to establish and maintain effective social and family relationships.  For these reasons, the Board finds the evidence of record indicates the Veteran has only difficulty establishing and maintaining effective social relationships, commensurate with a 50 percent rating.  

The Board has considered whether the Veteran's service-connected anxiety disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected anxiety disorder is manifested by symptoms of depression, chronic sleep impairment, panic attacks, feelings of detachment, lack of interest in activities, irritability, anger, hypervigilance, exaggerated startle response, avoidant behavior, flashbacks, and nightmares.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In summary and resolving all doubt in the Veteran's favor, a 50 percent rating, and no higher, is assigned for the Veteran's service-connected anxiety disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

III.  Total Disability Based Upon Individual Unemployability

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), CAVC held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working. 
Although the evidence of record indicates the Veteran's anxiety symptoms may have resulted in occupational impairment in the past, as discussed above, the evidence of record does not indicate that the Veteran is unable to work due to his anxiety disorder.   As discussed above, the Veteran reported he was enjoying retirement in March 2010; in 2008, he retired from his job as a millwright after 36 years.  Per his June 2010 VA examination, he retired because he was eligible based on age or duration of work.    Further, although the Veteran stated in his February 2016 statement that he "can't work because of [his] health," the context of the statement points to his hospitalization for internal bleeding from May 2015 to June 2015 and recovery from back surgery.  Hence, neither the Veteran nor his representative has put forth statements indicating that the Veteran's service-connected anxiety disorder renders him unemployable.  Accordingly, as neither the Veteran nor his representative has raised the issue of TDIU as a result of his anxiety disorder, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

An initial rating of 50 percent, but no higher, for anxiety disorder is granted, subject to the law and regulations governing payment of monetary benefits.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


